DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks on Page 12 with respect to the objection of the Drawings with respect to reference signs not in Drawings have been fully considered. The amendments to the Specification are sufficient to withdraw most of the Drawings objections but there are two reference signs that are unresolved and addressed in the Office Action below.
Applicant’s remarks on Page 12 with respect to the objection of the Specification with respect to minor informalities have been fully considered. The objection is withdrawn in view of the amendment.
Applicant’s remarks on Page 13 with respect to the objection of Claims 1 and 18 for minor informalities have been fully considered. The objection is withdrawn in view of the amendment. 
Applicant’s remarks on Pages 13-15 with respect to the indefiniteness rejections of Claims 1, 3-9, 12, 14, 17, 18, 20-26, 29, 31, and 34 under 35 U.S.C. 112(b) have been fully considered. Applicant’s amendments to Claims 1, 7, 9, 18, 24, and 26 are sufficient to withdraw the first grounds of rejection as the definition is no longer circular and provides contextual meaning within the claims. Applicant’s amendments to Claims 3 and 20 are sufficient to withdraw the grounds of rejection as there is no longer lack of antecedent basis for the term “virtual anatomy.” The rejection is withdrawn in view of the clarifying amendments.
Applicant’s remarks with respect to the prior art rejection in view of Kang have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection necessitated by amendment. Kang remains applicable to the invention as claimed.

Applicant additionally submits on Page 16 that the surgical system of Kang does not disclose, teach, or suggest the instrument to have a manipulator having a platform coupled to the tool, a base, joints coupling the base and the platform, and actuators configured to drive the movement of the joints, yet, the system of Kang discloses a platform (39), as in [0037], coupled to the tool (50) as shown in Figure 2A, with the coupling by way of the jointed mechanical actuator.  Furthermore, Kang discloses a base (32) which provides a foundation for the device, as in [0038]. Additionally, Kang discloses the arm (33) which is connected in segments (33a, 33b, 33c) by joints (33d and 33e), is mounted on the base (32), as in [0039], which is coupled to the platform (39), which is interpreted as having joints coupling the base and the platform. Moreover, the system of Kang also discloses actuators that are included in the drive system, as in [0040], which are actuated to convey an appropriate haptic wrench, such as force and/or torque, to the user, as in [0065], which is interpreted as driving movement of the tool (50), which would ensue in driving the movement of the joints (33d and 33e). 
In response to applicant’s argument on Page 17 that the surgical system of Kang does not disclose, teach, or suggest the workspace of the manipulator to include a set of reachable points of the tool when the platform is driven by the joints while the base remains static, the system of Kang discloses a virtual haptic object, such as a virtual cutting boundary, as in [0046], in addition to disclosing a virtual 
Applicant's remarks on Page 17 have been fully considered but they are not persuasive. Applicant argues on Page 17 that the individual the surgical system of Kang does not disclose, teach, or suggest the instrument data to comprise at least one set of virtual workspace or virtual active space of the robotic system, at least one set of virtual workspace or virtual active space includes a workspace of the manipulator, where the rejection is based on the combined teachings with Bowling. When combined with the teachings of Bowling, as briefly mentioned on Page 18 of applicant’s argument, it demonstrates as such. Bowling discloses the operator settings, which are interpreted as the instrument data, indicate to which tissue the energy applicator (24), which is interpreted to be the manipulator, as it is designed to contact the tissue of a patient, as in [0029], should be applied, as in [0062]. The operator settings are interpreted to be the instrument data as the settings may identify boundaries between the tissue to be removed and the tissue that remains after application of the energy applicator (24), as in [0062]. Therefore, it would have been obvious to combine the teachings of Kang and Bowling because classifying at least one virtual object as within a “virtual active space” from the instrument data allows for an area for the tool to manipulate and to not manipulate. Furthermore, incorporating a virtual object from the medical operation plan data allows for correlation between the operation plan and what the user does with the tool.
Applicant’s remarks on Page 17 regarding the rejection of Kang in view of Guthart have been fully considered but they are not persuasive. Applicant argues on Page 17 that Guthart, individually or combined with Kang, does not teach receiving at least one set of endoscope image data from a minimally invasive image system electrically connected to the robotic system and displaying the 
Applicant’s remarks on Pages 17-18 regarding the rejection of Kang in view of Bowling have been fully considered but they are not persuasive. Applicant argues on Pages 17-18 that Bowling, individually or combined with Kang, does not teach the amended Claims 1 and 18. However, as the previously stated evidence states, Kang does teach the identified claim features of the currently 
Applicant’s remarks on Pages 17-18 regarding the rejection of Kang in view of Duindam have been fully considered but they are not persuasive. Applicant argues on Pages 17-18 that Duindam combined with the teachings of Kang does not disclose the previously identified claim features. . However, as the previously stated evidence states, Kang does teach the identified claim features of the currently amended claim, and therefore combined with the Duindam, the teachings of Claims 14 and 31 are still obvious.
While certain differences between the invention and the prior art are appreciated, they are not embodied in the claims so as to patentably distinguish and the prior art rejections in view of Kang, Bowling, Guthart, and Duindam are maintained as appropriate.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: calibration device (1300) and the probe (1255).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, 12, 15, 18, 19, 27, 29, 32, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et. al. (WO 2007136771-A2).
Regarding Claims 1 and 18, Kang discloses a system using a tool for assisting a medical operation, as in [0033] and seen in Figure 1 (10), with a user interface, as in [0037] and seen in Figure 2A (37), a computer system electrically connected to the user interface, as in [0033], [0034], and [0037] and seen in Figure 1, and a non-transitory computer readable medium storing a program for navigating the medical operation, which is necessarily so because these functions are executed by a computer, as in [0034]. Kang also discloses a processor that receives at least one set of navigation data that includes at least one set of registration data, instrument data, spatial senor data, and medical operation plan data, as in [0046], [0065], and [0068]. The pose data is defined in Kang as the position and orientation of an object with respect to a coordinate frame of reference of the detection of the device, which correlates to the navigation data, which is defined as relating to virtual object’s (corresponding to the claimed “virtual workspace or virtual active space”) properties, which may include identity, spatial properties, or shape. Kang’s registration and tracking data together establish the spatial sensor data, and Kang’s positioning of the virtual object, virtual boundaries, and overall virtual navigation site is equivalent to the medical operation plan data, as this may include identity, spatial properties, shape, size, or other object properties. Additionally, the system of Kang discloses a surgical tool (50) that performs a procedure on a patient, such as sculpting a surface of a bone to receive an implant, as in [0035]. Manipulate is defined by Merriam-Webster Dictionary as “to treat or operate with or as if with the 

Regarding Claims 10 and 27, Kang discloses at least one set of control signals for controlling at least one function of the robotic system is disclosed, as in [0112]. Kang discloses that the occlusion detection algorithm may also issue a control signal, which can command the surgical robotic system, to impose a function, such as a constraint, shutting off power, or disabling the haptic device.
Regarding Claims 12 and 29, Kang discloses three-dimensional graphics rendered on a display device electrically connected to the processor, as well as that the three-dimensional graphics comprises the virtual environment, the navigation instruction, or the virtual environment and the navigation instruction, as in [0047] and seen in Figures 1 and 9. Kang’s invention discloses a virtual representation displayed on a display that includes an image. Kang’s image is substantially identical to the relationship between the tool and the actual anatomy, thus correlating to the three-dimensional graphics that include the virtual environment and/or the navigation instruction. Kang’s display is electrically connected to the computer, which is electrically connected to the device, as based on the setup of Figure 1.

Regarding Claim 35, Kang discloses an instrument system comprising a tool and a manipulator connected to the tool, and the instrument system is electrically connected to the computer system, as in [0035] and seen in Figure 1. Kang’s system comprises a haptic device, which is a tool, connected to a surgical tool, which is a manipulator. As seen in Figure 1, the entire setup, including the computer system (20) is electrically connected via wires. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Guthart et. al. (KR 20080047318).
Regarding Claims 3 and 20, Kang discloses all features of the invention as substantially claimed but is not specific to receiving at least one set of endoscope image data from a minimally invasive image system electrically connected to the robotic system and displaying the endoscope image data, wherein the displayed endoscope image data spatially and timely coincides with the virtual anatomy in the .

Claims 4-9, 11, 16, 21-26, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Bowling et. al. (US 20160338782).
Regarding Claims 4 and 21, Kang discloses all features of the invention as substantially claimed but is not specific to the virtual active space comprising a first virtual active space and a second virtual active space, and a size or a shape of the first virtual active space is a different size or shape of the second virtual active space; however, Bowling teaches the intermediate virtual boundary is spaced apart from the target virtual boundary, as in [0051] and seen in Figures 4-10 (80 and 90). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Kang with the two virtual boundaries of different sizes or shapes of Bowling because the two sizes or shapes is desired in order to restrict the movement of the tool and ensure that if the tool goes beyond the first virtual active space and enters the second virtual active space, the tool will be commanded in some way that will restrict its movement, operation, or another function in order to have a precise procedure, until it re-enters the first virtual active space.

Regarding Claims 6 and 23, Kang discloses all features of the invention as substantially claimed but is not specific to determining at least one spatial relationship between the at least two virtual objects in the virtual environment; however, Bowling teaches that the boundary generator generates maps that define the target and intermediate boundaries. The target and intermediate boundaries delineate between two areas: tissue that the tool should be applied to and tissue the tool should not be applied to, based on where they are located in respect to the boundaries, as in [0044]. The boundary generator takes into account the spatial relationship of the two virtual objects in the virtual environment, the target boundary and the intermediate boundary.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Kang and Bowling because if the computing system has no spatial relationship to reference, it may not be able to tell the 
Regarding Claims 7 and 24, Kang discloses all features of the invention as substantially claimed but is not specific to a first virtual object of the at least two virtual objects is a virtual workspace or a virtual active space from the instrument data and a second virtual object of the at least two virtual objects is a virtual planning object from the medical operation plan data. However, Bowling, as discussed previously, teaches that the boundary generator generates maps that define the target and intermediate boundaries. The target and intermediate boundaries delineate between two areas: tissue that the tool should be applied to and tissue the tool should not be applied to, based on where they are located in respect to the boundaries, as in [0044]. This categorization of the two areas creates a virtual active space and a virtual boundary, interpreted as the virtual planning object. The virtual boundary of Bowling forms a representation of a predetermined site of interaction between the tool and anatomical site because the movement of the tool (20) is constrained within the virtual boundary, as in [0043]. The boundary generator receives input from preoperative images of the site on which the procedure is to be performed, also understood as the medical operation plan data, and also receives input from the operator settings, which may indicate to which tissue the energy applicator should be applied, also understood as instrument data, as in [0061].  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Kang and Bowling because classifying at least one virtual object as within a “virtual active space” from the instrument data allows for an area for the tool to manipulate and to not manipulate. Furthermore, incorporating a virtual object from the medical operation plan data allows for correlation between the operation plan and what the user does with the tool.
Regarding Claims 8 and 25, Kang discloses at least one spatial relationship that comprises at least one compensation rating and that the compensation rating is calculated from the medical 
Regarding Claims 9 and 26, Kang discloses all features of the invention as substantially claimed but is not specific to processing at least one virtual planning object attribute in the medical operation plan data to generate at least one navigation instruction; however, Bowling teaches the manipulator is configured to receive instructions from the controller and move the tool in relation to the intermediate virtual boundary and/or the target virtual boundary, as in [0048]. Bowling’s controller includes software modules, which may be part of a computer program(s) that operate the navigation computer, the manipulator computer, or a combination thereof, to assist with control of the system, as in [0037]. Furthermore, the controller includes a boundary generator, which, as mentioned previously, receives input from preoperative images of the site on which the procedure is to be performed, also understood as the medical operation plan data, as in [0061]. Additionally, the modules, which are interpreted as the virtual planning project attribute, run a tool path generator (68) that generates a tool path (70), as in [0042] and shown in Figure 3, interpreted as the virtual planning object representing a trajectory of the tool during the medical operation. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Kang and Bowling because without using the virtual planning object attributes, which include the boundaries of the object, to generate the navigation instruction, it may lead to inaccurate directions or movements of the tool, which will ruin the objective of the tool and/or the procedure.
Regarding Claims 11 and 28, Kang discloses all features of the invention as substantially claimed but is not specific to the control signal comprises a first control signal and a second control signal, where the first control signal is generated according to a first calculation result of the calculation of the 
Regarding Claims 16 and 33, Kang discloses all features of the invention as substantially claimed but is not specific to the navigation instruction is presented by a direction of a tool. However, Bowling teaches that the manipulator controller receives and processes the position data provided by the navigation controller to direct the movement of the manipulator, which in turn moves the energy applicator, as in [0039]. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Kang and Bowling because having the tool directed by the navigation instruction, instead of having the user follow the navigation instruction manually along with the tool, leaves less room for error and therefore a more accurate procedure.

Claims 13, 17, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Mozes et. al. (US 20170319302).
Regarding Claims 13 and 30, Kang discloses all features of the invention as substantially claimed but is not specific to a viewing angle rendering is aligned with an orientation of an instrument 
Regarding Claims 17 and 34, Kang discloses all features of the invention as substantially claimed but is not specific to generating and displaying, by a graphical user interface application, a plurality of two-dimensional icons according to the navigation data and the virtual environment, wherein the two-dimensional icons represent a workspace progress bar. However, Mozes teaches that the display device may also display some indication of the progress of the user in moving the patient-interacting device, or the tool, toward the site of the procedure, as in [0094]. This could be indicated by a progress bar indicating some distance or rotation that must occur from the current real-time representation of the instrument to the surgical site or the distance or rotation that must still occur before the instrument is properly manipulated at the surgical site according to the virtual implantation plan, as in [0094]. It would have been obvious to combine the teachings of Kang and Mozes because incorporating a progress bar gives the user a complete and visual understanding of accurately carrying out the surgical plan.

s 14 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Duindam et. al. (US 20160183841).
	Regarding Claims 14 and 31, Kang discloses all features of the invention as substantially claimed but is not specific to generating and displaying by a graphical user interface application, a plurality of two-dimensional icons according to the navigation data and the virtual environment, where the two-dimensional icons represent a position of an instrument electrically connected to the robotic system, an orientation of the instrument, the navigation instruction, and a range of valid orientation of the instrument. However, Duindam teaches a two-dimensional graphical user interface displayable on a display system, which contains multiple windows that simultaneously display things such as guidance information for the surgeon and other information relevant to the operation, as in [0048]. Duindam also teaches that the graphical user interface contains guidance information in the form of a “virtual roadmap,” which is the virtual environment of the system, a distance display showing the distance remaining from the distal end of the interventional instrument to the target location, as well as a navigation aid image that provides an adaptive targeting system that provides information about distance and direction for use by a surgeon, as in [0049] and [0051], seen in Figures 3-5. It would have been obvious to combine the teachings of Kang and Duindam because providing an interface allows the user to quickly and efficiently see what they are working with, while also having guidance to the target, which creates a more accurate procedure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-F 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 5712705528.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA CHRISTINA TALTY/Examiner, Art Unit 4169  

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793